DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 8/23/2022. In virtue of this communication claims 1-2, 4, 7-9, 12, 15-17 and 19 are currently pending in the instant application.
         
Response to Amendment
In response to the action mailed on 5/27/2022, the Applicant has filed a response amending the claims. 
In view of Applicant’s response, the Double Patenting Rejection is withdrawn. The terminal disclaimer filed on 7/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11095367 has been reviewed and is accepted. The terminal disclaimer has been recorded.
In view of Applicant’s response, the objections to the drawings are withdrawn. 

Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection. 

Furthermore, in response to the Applicant’s argument that the references fail to show certain features of the Applicant’s invention, it is noted that the features upon which the Applicant relies (e.g. In contrast, the light fixture of the present disclosure does not require the use of VLC links. Rather, all of the necessary components are part of the light fixture itself…) are not recited in the rejected claim(s). As a reminder, limitations from the specification are not read into the claims. See MPEP 2145 section ”Arguing Limitations Which Are Not Claimed”. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Solanki (US Pub 20200195343) in view of Richards et al (US Pub 20140255038) in further view of McBride et al (Transitioning to Hybrid Radio/Optical Networks: Development of a Flexible Visible Light Communication Testbed) in further view of Maniam et al (US Pub 20070024571) in further view of Hoover (US Pub 20080111500) in further view of Ravich et al (US Pub 20140099107).

Regarding Claim 1, Solanki discloses a light fixture, comprising: 
a light source comprising a first light emitting diode (LED) to emit light at a first wavelength to illuminate a location and a second LED to emit light at a second wavelength (Fig 1, Fig 6, where a light fixture (e.g. link 202a / LED 204) (lamp) has a light source comprising a first light emitting diode (LED) (i.e. between 202a/204 and dongle 302) that emits light at a first wavelength to illuminate a location (i.e. a dongle area) and a second LED (i.e. between 202a/204 and 202b/204) that emits light at a second wavelength);    
a photo detector to detect an incoming light (Fig 1, Fig 6, where the light fixture (e.g. link 202a / LED 204) (lamp) has a photo detector (PD) to detect an incoming light); 
a modulator/demodulator to modulate the light emitted by the second LED at the second wavelength with outgoing data to generate a modulated light signal with the outgoing data and to demodulate the incoming light that includes incoming data (Fig 1, Fig 6, where the light fixture (e.g. link 202a / LED 204) (lamp) has a modulator (VPPM/OOK modulator) (as shown in Fig 8) that modulates the light emitted by the second LED (i.e. between 202a/204 and 202b/204) at the second wavelength with outgoing data to generate a modulated light signal with the outgoing data and a demodulator (VPPM/OOK demodulator) (as shown in Fig 8) that demodulates the incoming light that includes incoming data); and  
a processor communicatively coupled to the light source, the photo detector, the transceiver, and the modulator/demodulator (Fig 1, Fig 6, where the light fixture (e.g. link 202a / LED 204) (lamp) has a processor (FPGA) (as shown in Fig 8) communicatively coupled to the light source, the photo detector (PD), and the modulator/demodulator (VPPM/OOK modulator/demodulator)), wherein the processor is to control the modulator/demodulator to modulate the light emitted by the second LED at a transmission frequency to transmit the outgoing data via the modulated light signal to a second light fixture (Fig 1, Fig 6, where the processor (FPGA) (as shown in Fig 8) controls the modulator/demodulator (VPPM/OOK modulator/demodulator) to modulate the light emitted by the second LED (i.e. between 202a/204 and 202b/204) at a transmission frequency (e.g. for visible light communication VLC) to transmit (relay) the outgoing data via the modulated light signal to a second light fixture (e.g. link 202b / LED 204) (lamp)).   
Solanki fails to explicitly disclose the first LED being a first array of LEDs, and the second LED being a second array of LEDs.  
However, Richards discloses     
a first LED being a first array of LEDs, and a second LED being a second array of LEDs (Fig 1, paragraphs [30][34] where a light source 18 has a first LED (20) being a first array of LEDs, and a second LED (22) being a second array of LEDs). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki, with the teachings of the light source 18 as described in Richards. The motivation being is that as shown a light source 18 can have a first LED (20) being a first array of LEDs, and a second LED (22) being a second array of LEDs and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki and have the light fixture (e.g. link 202a / LED 204) (lamp) with a light source that has a first LED (i.e. between 202a/204 and dongle 302) being a first array of LEDs and a second LED (i.e. between 202a/204 and 202b/204) being a second array of LEDs i.e. as an alternative so as to emit light using multiple light sources instead of a single light source for the purpose of increasing light intensity and which modification is a simple implementation of a known concept of a known light source 18 into a known light fixture (e.g. link 202a / LED 204) (lamp) for its improvement and for optimization and which modification yields predictable results.   
Solanki as modified by Richards fails to explicitly disclose a transceiver to receive outgoing data from a data source and to transmit the outgoing data via radio frequency signals to a data destination.  
However, McBride discloses 
a transceiver to receive outgoing data from a data source and to transmit the outgoing data via radio frequency signals to a data destination (Fig 5, section VI “Visionary” pages 226-227 where a transceiver (Radio transceiver) receives outgoing data from a data source (Baseband processor) and transmits the outgoing data via radio frequency signals to a data destination (hybrid node)).     
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards, with the teachings of the transceiver (Radio transceiver) as described in McBride. The motivation being is that as shown a transceiver (Radio transceiver) can receive outgoing data from a data source (Baseband processor) and transmit the outgoing data via radio frequency signals to a data destination (hybrid node) and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp)  as described in Solanki as modified by Richards and have the light fixture (e.g. link 202a / LED 204) (lamp) with a transceiver (Radio transceiver) that receives outgoing data from a data source (Baseband processor) and transmits the outgoing data via radio frequency signals to a data destination (hybrid node) i.e. as an alternative so as to provide a dual communication and perform transmission protection between the light fixtures by using a radio transmission when an optical transmission fails and which modification is a simple implementation of a known concept of a known transceiver (Radio transceiver) into a known light fixture (e.g. link 202a / LED 204) (lamp) for its improvement and for optimization and which modification yields predictable results.   
Solanki as modified by Richards and McBride fails to explicitly disclose the light emitted by the second array of LEDs is modulated by varying a brightness of the second array of LEDs.
However, Maniam discloses 
a light emitted by a second array of LEDs is modulated by varying a brightness of the second array of LEDs (Fig 1A, paragraphs [16][20] where a light emitted by a second array of LEDs (134) is modulated by varying a brightness (i.e. via a pulse width modulation PWM 114) of the second array of LEDs (134)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second array of LEDs (i.e. between 202a/204 and 202b/204) as described in Solanki as modified by Richards and McBride, with the teachings of the pulse width modulation PWM 114 as described in Maniam. The motivation being is that as shown a light emitted by a second array of LEDs (134) can be modulated by varying a brightness (i.e. via a pulse width modulation PWM 114) of the second array of LEDs (134) and one of ordinary skill in the art can implement this concept into the second array of LEDs (i.e. between 202a/204 and 202b/204) as described in Solanki as modified by Richards and McBride and have the light emitted by the second array of LEDs (i.e. between 202a/204 and 202b/204) be modulated by varying a brightness (i.e. via a pulse width modulation PWM 114) of the second array of LEDs (i.e. between 202a/204 and 202b/204) i.e. as an alternative so as to communicate the data via the second array of LEDs and also adjust brightness for the purpose of changing an illumination level to a desired value and which modification is being made because both systems are similar and have overlapping components (e.g. Reed Solomon RS coders/encoders, LEDs…) and which modification is a simple implementation of a known concept of a known pulse width modulation PWM 114 into a known second array of LEDs (i.e. between 202a/204 and 202b/204) for its improvement and for optimization and which modification yields predictable results.    
Solanki as modified by Richards and McBride and Maniam fails to explicitly disclose varying a brightness with 16 bit or 24 bit resolution. 
However, Hoover discloses 
varying a brightness with 16 bit or 24 bit resolution (Fig 2, paragraphs [30][31] where a pulse width modulation PWM 210 varies a brightness of an LED 205 with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 (or 0 to 65535) steps to vary luminance from when the LED 205 is OFF to when the LED 205 is ON)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the pulse width modulation PWM 114 as described in Solanki as modified by Richards and McBride and Maniam, with the teachings of the pulse width modulation PWM 210 as described in Hoover. The motivation being is that as shown a pulse width modulation PWM 210 can vary a brightness of an LED 205 with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 (or 0 to 65535) steps to vary luminance from when the LED 205 is OFF to when the LED 205 is ON) and one of ordinary skill in the art can implement this concept into the pulse width modulation PWM 114 as described in Solanki as modified by Richards and McBride and Maniam and have the pulse width modulation PWM 114 vary a brightness of the second array of LEDs (i.e. between 202a/204 and 202b/204) with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 (or 0 to 65535) steps to vary luminance from when the second array of LEDs are OFF to when the second array of LEDs are ON) i.e. as an alternative so as to have a high quality luminance because it adjusts brightness with 2^16 (or 0 to 65535) steps and creates a smooth transitioning when changing to a different illumination level and which modification is being made because both systems are similar and have overlapping components (e.g. pulse width modulation PWM 114 / 210) and which modification is a simple implementation of a known concept of a known pulse width modulation PWM 210 into another similar pulse width modulation PWM 114 for its improvement and for optimization and which modification yields predictable results. 
Solanki as modified by Richards and McBride and Maniam and Hoover fails to explicitly disclose the modulator (VPPM/OOK modulator) being configured to use direct sequence spread spectrum (DSSS) modulation. 
 However, Ravich discloses 
a modulator being configured to use direct sequence spread spectrum (DSSS) modulation (Fig 1, paragraph [17] where a modulator 110 is configured to use a PPM/OOK modulation or a direct sequence spread spectrum (DSSS) modulation).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modulator (VPPM/OOK modulator) as described in Solanki as modified by Richards and McBride and Maniam and Hoover, with the teachings of the modulator 110 as described in Ravich. The motivation being is that as shown a modulator 110 can be configured to use a PPM/OOK modulation or a direct sequence spread spectrum (DSSS) modulation and one of ordinary skill in the art can implement this concept into the modulator (VPPM/OOK modulator) as described in Solanki as modified by Richards and McBride and Maniam and Hoover and have the modulator (VPPM/OOK modulator) be configured to use a VPPM/OOK modulation or a direct sequence spread spectrum (DSSS) modulation i.e. as an alternative so that the light emitted by the second array of LEDs (i.e. between 202a/204 and 202b/204) has a DSSS modulation instead of a VPPM/OOK modulation for the purpose of  transmitting data with a spread spectrum and reduce signal interference and which modification is being made because both systems are similar and have overlapping components (e.g. modulators, LEDs…) and which modification is a simple substitution of a known modulator for another that uses DSSS modulation, namely, for the same purpose i.e. to modulate data and for optimization and which modification yields predictable results.  

Regarding Claim 2, Solanki as modified by Richards and McBride and Maniam and Hoover and Ravich also discloses the light fixture wherein the processor is to control the modulator/demodulator to demodulate the incoming light at a reception frequency to obtain the incoming data (Solanki Fig 1, Fig 6, where the processor (FPGA) (as shown in Fig 8) controls the modulator/demodulator (VPPM/OOK modulator/demodulator) to demodulate the incoming light at a reception frequency (e.g. for infrared communications) to obtain the incoming data).  
  
Regarding Claim 17, Solanki discloses a light fixture, comprising: 
a light source comprising a first light emitting diode (LED) to emit light at a first wavelength to illuminate a location and a second LED to emit light at a second wavelength (Fig 1, Fig 6, where a light fixture (e.g. link 202a / LED 204) (lamp) has a light source comprising a first light emitting diode (LED) (i.e. between 202a/204 and dongle 302) that emits light at a first wavelength to illuminate a location (i.e. a dongle area) and a second LED (i.e. between 202a/204 and 202b/204) that emits light at a second wavelength);   
a photo detector to detect an incoming light from a second light fixture, wherein the incoming light includes data from a data source (Fig 1, Fig 6, where the light fixture (e.g. link 202a / LED 204) (lamp) has a photo detector (PD) that detects an incoming light from a second light fixture (e.g. from 102) (or from another link 202 / LED 204) (lamp) (as shown in Fig 4), the incoming light includes data from a data source); 
a demodulator to demodulate the incoming light to obtain the data from the data source (Fig 1, Fig 6, where the light fixture (e.g. link 202a / LED 204) (lamp) has a demodulator (VPPM/OOK demodulator) (as shown in Fig 8) that demodulates the incoming light to obtain the data from the data source); 
a modulator to modulate light emitted by the second LED at the second wavelength with the data to generate a modulated light signal with the data to transmit to a third light fixture (Fig 1, Fig 6, where the light fixture (e.g. link 202a / LED 204) (lamp) has a modulator (VPPM/OOK modulator) (as shown in Fig 8) that modulates light emitted by the second LED (i.e. between 202a/204 and 202b/204) at the second wavelength with the data to generate a modulated light signal with the data to transmit (relay) to a third light fixture (e.g. link 202b / LED 204) (lamp)); and   
a processor communicatively coupled to the light source, the photo detector, the demodulator, the transceiver, and the modulator (Fig 1, Fig 6, where the light fixture (e.g. link 202a / LED 204) (lamp) has a processor (FPGA) (as shown in Fig 8) communicatively coupled to the light source, the photo detector (PD), the demodulator and the modulator (VPPM/OOK modulator/demodulator)), wherein the processor is to control the modulator to modulate the light emitted by the second LED at a transmission frequency to transmit the data via the modulated light signal (Fig 1, Fig 6, where the processor (FPGA) (as shown in Fig 8) controls the modulator (VPPM/OOK modulator) to modulate the light emitted by the second LED (i.e. between 202a/204 and 202b/204) at a transmission frequency (e.g. for visible light communication VLC) to transmit (relay) the data via the modulated light signal).   
Solanki fails to explicitly disclose the first LED being a first array of LEDs, and the second LED being a second array of LEDs.   
However, Richards discloses     
a first LED being a first array of LEDs, and a second LED being a second array of LEDs (Fig 1, paragraphs [30][34] where a light source 18 has a first LED (20) being a first array of LEDs, and a second LED (22) being a second array of LEDs). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki, with the teachings of the light source 18 as described in Richards. The motivation being is that as shown a light source 18 can have a first LED (20) being a first array of LEDs, and a second LED (22) being a second array of LEDs and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki and have the light fixture (e.g. link 202a / LED 204) (lamp) with a light source that has a first LED (i.e. between 202a/204 and dongle 302) being a first array of LEDs and a second LED (i.e. between 202a/204 and 202b/204) being a second array of LEDs i.e. as an alternative so as to emit light using multiple light sources instead of a single light source for the purpose of increasing light intensity and which modification is a simple implementation of a known concept of a known light source 18 into a known light fixture (e.g. link 202a / LED 204) (lamp) for its improvement and for optimization and which modification yields predictable results.   
Solanki as modified by Richards fails to explicitly disclose a transceiver to transmit the data via radio frequency signals to a data destination.  
However, McBride discloses  
a transceiver to transmit data via radio frequency signals to a data destination (Fig 5, section VI “Visionary” pages 226-227 where a transceiver (Radio transceiver) transmits the data via radio frequency signals to a data destination (hybrid node)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards, with the teachings of the transceiver (Radio transceiver) as described in McBride. The motivation being is that as shown a transceiver (Radio transceiver) can transmit data via radio frequency signals to a data destination (hybrid node) and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp)  as described in Solanki as modified by Richards and have the light fixture (e.g. link 202a / LED 204) (lamp) with a transceiver (Radio transceiver) that transmits the data via radio frequency signals to a data destination (hybrid node) i.e. so as to provide a dual communication and perform transmission protection between the light fixtures by using a radio transmission when an optical transmission fails and which modification is a simple implementation of a known concept of a known transceiver (Radio transceiver) into a known light fixture (e.g. link 202a / LED 204) (lamp) for its improvement and for optimization and which modification yields predictable results.   
Solanki as modified by Richards and McBride fails to explicitly disclose the light emitted by the second array of LEDs is modulated by varying a brightness of the second array of LEDs.
However, Maniam discloses 
a light emitted by a second array of LEDs is modulated by varying a brightness of the second array of LEDs (Fig 1A, paragraphs [16][20] where a light emitted by a second array of LEDs (134) is modulated by varying a brightness (i.e. via a pulse width modulation PWM 114) of the second array of LEDs (134)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second array of LEDs (i.e. between 202a/204 and 202b/204) as described in Solanki as modified by Richards and McBride, with the teachings of the pulse width modulation PWM 114 as described in Maniam. The motivation being is that as shown a light emitted by a second array of LEDs (134) can be modulated by varying a brightness (i.e. via a pulse width modulation PWM 114) of the second array of LEDs (134) and one of ordinary skill in the art can implement this concept into the second array of LEDs (i.e. between 202a/204 and 202b/204) as described in Solanki as modified by Richards and McBride and have the light emitted by the second array of LEDs (i.e. between 202a/204 and 202b/204) be modulated by varying a brightness (i.e. via a pulse width modulation PWM 114) of the second array of LEDs (i.e. between 202a/204 and 202b/204) i.e. as an alternative so as to communicate the data via the second array of LEDs and also adjust brightness for the purpose of changing an illumination level to a desired value and which modification is being made because both systems are similar and have overlapping components (e.g. Reed Solomon RS coders/encoders, LEDs…) and which modification is a simple implementation of a known concept of a known pulse width modulation PWM 114 into a known second array of LEDs (i.e. between 202a/204 and 202b/204) for its improvement and for optimization and which modification yields predictable results.    
   Solanki as modified by Richards and McBride and Maniam fails to explicitly disclose varying a brightness with 16 bit or 24 bit resolution. 
However, Hoover discloses 
varying a brightness with 16 bit or 24 bit resolution (Fig 2, paragraphs [30][31] where a pulse width modulation PWM 210 varies a brightness of an LED 205 with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 (or 0 to 65535) steps to vary luminance from when the LED 205 is OFF to when the LED 205 is ON)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the pulse width modulation PWM 114 as described in Solanki as modified by Richards and McBride and Maniam, with the teachings of the pulse width modulation PWM 210 as described in Hoover. The motivation being is that as shown a pulse width modulation PWM 210 can vary a brightness of an LED 205 with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 (or 0 to 65535) steps to vary luminance from when the LED 205 is OFF to when the LED 205 is ON) and one of ordinary skill in the art can implement this concept into the pulse width modulation PWM 114 as described in Solanki as modified by Richards and McBride and Maniam and have the pulse width modulation PWM 114 vary a brightness of the second array of LEDs (i.e. between 202a/204 and 202b/204) with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 (or 0 to 65535) steps to vary luminance from when the second array of LEDs are OFF to when the second array of LEDs are ON) i.e. as an alternative so as to have a high quality luminance because it adjusts brightness with 2^16 (or 0 to 65535) steps and creates a smooth transitioning when changing to a different illumination level and which modification is being made because both systems are similar and have overlapping components (e.g. pulse width modulation PWM 114 / 210) and which modification is a simple implementation of a known concept of a known pulse width modulation PWM 210 into another similar pulse width modulation PWM 114 for its improvement and for optimization and which modification yields predictable results. 
Solanki as modified by Richards and McBride and Maniam and Hoover fails to explicitly disclose the modulator (VPPM/OOK modulator) being configured to use direct sequence spread spectrum (DSSS) modulation. 
 However, Ravich discloses 
a modulator being configured to use direct sequence spread spectrum (DSSS) modulation (Fig 1, paragraph [17] where a modulator 110 is configured to use a PPM/OOK modulation or a direct sequence spread spectrum (DSSS) modulation).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modulator (VPPM/OOK modulator) as described in Solanki as modified by Richards and McBride and Maniam and Hoover, with the teachings of the modulator 110 as described in Ravich. The motivation being is that as shown a modulator 110 can be configured to use a PPM/OOK modulation or a direct sequence spread spectrum (DSSS) modulation and one of ordinary skill in the art can implement this concept into the modulator (VPPM/OOK modulator) as described in Solanki as modified by Richards and McBride and Maniam and Hoover and have the modulator (VPPM/OOK modulator) be configured to use a VPPM/OOK modulation or a direct sequence spread spectrum (DSSS) modulation i.e. as an alternative so that the light emitted by the second array of LEDs (i.e. between 202a/204 and 202b/204) has a DSSS modulation instead of a VPPM/OOK modulation for the purpose of transmitting data with a spread spectrum and reduce signal interference and which modification is being made because both systems are similar and have overlapping components (e.g. modulators, LEDs…) and which modification is a simple substitution of a known modulator for another that uses DSSS modulation, namely, for the same purpose i.e. to modulate data and for optimization and which modification yields predictable results. 
 
Claims 4 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Solanki (US Pub 20200195343) in view of Richards et al (US Pub 20140255038) in further view of McBride et al (Transitioning to Hybrid Radio/Optical Networks: Development of a Flexible Visible Light Communication Testbed) in further view of Maniam et al (US Pub 20070024571) in further view of Hoover (US Pub 20080111500) in further view of Ravich et al (US Pub 20140099107) in further view of Bhide et al (US Pub 20140328597).

Regarding Claim 4, Solanki as modified by Richards and McBride and Maniam and Hoover and Ravich fails to explicitly disclose the light fixture wherein the light emitted by the second array of LEDs is emitted at a wavelength between 380 nanometers (nm) and 780 nm.  
However, Bhide discloses   
a light emitted by an LED is emitted at a wavelength between 380 nanometers (nm) and 780 nm (Fig 1, paragraph [18][22][24] where a light emitted by an LED 108 is emitted at a wavelength between 380 nm to 760 nm (i.e. for a visible light spectrum)).    
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards and McBride and Maniam and Hoover and Ravich, with the teachings of the wavelength as described in Bhide. The motivation being is that as shown a light emitted by an LED 108 is emitted at a wavelength between 380 nm to 760 nm (i.e. for a visible light spectrum) and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards and McBride and Maniam and Hoover and Ravich and better show and illustrate that the light emitted by the second array of LEDs (i.e. between 202a/204 and 202b/204) is emitted at a wavelength between 380 nm to 760 nm (i.e. for a visible light spectrum) i.e. in order to perform visible light communications and which combination is a simple implementation of a known concept of a known wavelength into a known light fixture (e.g. link 202a / LED 204) (lamp) for better clarifying its structure/operation and which combination yields predictable results. 

Regarding Claim 7, Solanki as modified by Richards and McBride and Maniam and Hoover and Ravich fails to explicitly disclose the light fixture wherein the light emitted by the second array of LEDs is modulated at a frequency between 430 terahertz and 770 terahertz.  
However, Bhide discloses  
a light emitted by an LED is modulated at a frequency between 430 terahertz and 770 terahertz (Fig 1, paragraph [18][22][24] where a light emitted by an LED 108 is modulated at a frequency between 400 terahertz to 790 terahertz (i.e. for a visible light spectrum)).     
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards and McBride and Maniam and Hoover and Ravich, with the teachings of the frequency as described in Bhide. The motivation being is that as shown a light emitted by an LED 108 is modulated at a frequency between 400 terahertz to 790 terahertz (i.e. for a visible light spectrum) and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards and McBride and Maniam and Hoover and Ravich and better show and illustrate that the light emitted by the second array of LEDs (i.e. between 202a/204 and 202b/204) is modulated at a frequency between 400 terahertz to 790 terahertz (i.e. for a visible light spectrum) i.e. in order to perform  visible light communications and which combination is a simple implementation of a known concept of a known frequency into a known light fixture (e.g. link 202a / LED 204) (lamp) for better clarifying its structure/operation and which combination yields predictable results. 

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Solanki (US Pub 20200195343) in view of Richards et al (US Pub 20140255038) in further view of McBride et al (Transitioning to Hybrid Radio/Optical Networks: Development of a Flexible Visible Light Communication Testbed) in further view of Maniam et al (US Pub 20070024571) in further view of Hoover (US Pub 20080111500) in further view of Ravich et al (US Pub 20140099107) in further view of Lee et al (US Pub 20090110405).

Regarding Claim 8, Solanki as modified by Richards and McBride and Maniam and Hoover and Ravich fails to explicitly disclose the light fixture wherein the light emitted by the second array of LEDs is modulated at a frequency between 1 kilohertz to 1 terahertz.  
However, Lee discloses   
a light emitted by an LED is modulated at a frequency between 1 kilohertz to 1 terahertz (paragraph [5] where a light emitted by an LED (for infrared) is modulated at a frequency between .3THz to 400 THz (i.e. for an infrared light spectrum)).      
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards and McBride and Maniam and Hoover and Ravich, with the teachings of the frequency as described in Lee. The motivation being is that as shown a light emitted by an LED (for infrared) can be modulated at a frequency between .3THz to 400 THz (i.e. for an infrared light spectrum) and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by Richards and McBride and Maniam and Hoover and Ravich and have the light fixture (e.g. link 202a / LED 204) (lamp) with a light emitted by the second array of LEDs (i.e. between 202a/204 and 202b/204) being modulated at a frequency between .3THz to 400 THz (i.e. for an infrared light spectrum) i.e. as an alternative so as to communicate data via infrared communications instead of visible light communications and which modification is a simple implementation of a known concept of a known frequency into a known light fixture (e.g. link 202a / LED 204) (lamp) for its improvement and for optimization and which modification yields predictable results. 

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Solanki (US Pub 20200195343) in view of McBride et al (Transitioning to Hybrid Radio/Optical Networks: Development of a Flexible Visible Light Communication Testbed) in further view of Maniam et al (US Pub 20070024571) in further view of Hoover (US Pub 20080111500) in further view of Ravich et al (US Pub 20140099107).

Regarding Claim 9, Solanki discloses a method, comprising: 
receiving, via a processor of a light fixture, outgoing data from a data source (Fig 1, Fig 6, where a light fixture (e.g. link 202a / LED 204) (lamp) receives, via a processor (VPPM/OOK modulator) (as shown in Fig 8), outgoing data from a data source (e.g. from 102));  
modulating, by the processor, a light emitted by the light fixture to carry the outgoing data to a second light fixture (Fig 1, Fig 6, where the light fixture (e.g. link 202a / LED 204) (lamp) modulates, by the processor (VPPM/OOK modulator) (as shown in Fig 8), a light emitted (i.e. between 202a/204 and 202b/204) to carry the outgoing data to a second light fixture (e.g. link 202b / LED 204) (lamp)), wherein the second light fixture is to transmit the outgoing data to a data destination via optical signals (Fig 1, Fig 6, where the second light fixture (e.g. link 202b / LED 204) (lamp) transmits the outgoing data to a data destination (e.g. a dongle) via optical signals).  
Solanki fails to explicitly disclose the optical signals comprising radio frequency signals.  
However, McBride discloses   
optical signals comprising radio frequency signals (Fig 5, section VI “Visionary” pages 226-227 where optical signals (i.e. from an Optical transceiver and a Radio transceiver) comprises radio frequency signals (i.e. towards a hybrid node)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second light fixture (e.g. link 202b / LED 204) (lamp) as described in Solanki, with the teachings of the Optical transceiver and Radio transceiver as described in McBride. The motivation being is that as shown optical signals (i.e. from an Optical transceiver and a Radio transceiver) can comprise radio frequency signals (i.e. towards a hybrid node) and one of ordinary skill in the art can implement this concept into the second light fixture (e.g. link 202b / LED 204) (lamp) as described in Solanki and have the optical signals (i.e. from second light fixture (e.g. link 202b / LED 204)) comprise radio frequency signals (i.e. towards a dongle) i.e. as an alternative so as to provide a dual communication and transmission protection between the light fixtures and dongles by using a radio transmission when an optical transmission fails and which modification is a simple implementation of a known concept of a known Optical transceiver and Radio transceiver into a known second light fixture (e.g. link 202b / LED 204) (lamp) for its improvement and for optimization and which modification yields predictable results.      
Solanki as modified by McBride fails to explicitly disclose the light emitted by the light fixture is modulated by varying a brightness of an array of LEDs. 
However, Maniam discloses 
a light emitted by an array of LEDs is modulated by varying a brightness of the array of LEDs (Fig 1A, paragraphs [16][20] where a light emitted by a second array of LEDs (134) is modulated by varying a brightness (i.e. via a pulse width modulation PWM 114) of the second array of LEDs (134)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by McBride, with the teachings of the pulse width modulation PWM 114 as described in Maniam. The motivation being is that as shown a light emitted by a second array of LEDs (134) can be modulated by varying a brightness (i.e. via a pulse width modulation PWM 114) of the second array of LEDs (134) and one of ordinary skill in the art can implement this concept into the light fixture (e.g. link 202a / LED 204) (lamp) as described in Solanki as modified by McBride and have the light emitted by the light fixture (e.g. link 202a / LED 204) (lamp) be modulated by varying a brightness (i.e. via a pulse width modulation PWM 114) of an array of LEDs (i.e. between 202a/204 and 202b/204) i.e. as an alternative so as to communicate the data via the second array of LEDs and also adjust brightness for the purpose of changing an illumination level to a desired value and which modification is being made because both systems are similar and have overlapping components (e.g. Reed Solomon RS coders/encoders, LEDs…)  and which modification is a simple implementation of a known concept of a known pulse width modulation PWM 114 into a known light fixture (e.g. link 202a / LED 204) (lamp) for its improvement and for optimization and which modification yields predictable results.      
Solanki as modified by McBride and Maniam fails to explicitly disclose varying a brightness with 16 bit or 24 bit resolution. 
However, Hoover discloses 
varying a brightness with 16 bit or 24 bit resolution (Fig 2, paragraphs [30][31] where a pulse width modulation PWM 210 varies a brightness of an LED 205 with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 (or 0 to 65535) steps to vary luminance from when the LED 205 is OFF to when the LED 205 is ON)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the pulse width modulation PWM 114 as described in Solanki as modified by McBride and Maniam, with the teachings of the pulse width modulation PWM 210 as described in Hoover. The motivation being is that as shown a pulse width modulation PWM 210 can vary a brightness of an LED 205 with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 (or 0 to 65535) steps to vary luminance from when the LED 205 is OFF to when the LED 205 is ON) and one of ordinary skill in the art can implement this concept into the pulse width modulation PWM 114 as described in Solanki as modified by McBride and Maniam and have the pulse width modulation PWM 114 vary a brightness of the second array of LEDs (i.e. between 202a/204 and 202b/204) with a 16 bit resolution (this is because a 16 bit resolution in PWM generates 2^16 (or 0 to 65535) steps to vary luminance from when the second array of LEDs are OFF to when the second array of LEDs are ON) i.e. as an alternative so as to have a high quality luminance because it adjusts brightness with 2^16 (or 0 to 65535) steps and creates a smooth transitioning when changing to a different illumination level and which modification is being made because both systems are similar and have overlapping components (e.g. pulse width modulation PWM 114 / 210) and which modification is a simple implementation of a known concept of a known pulse width modulation PWM 210 into another similar pulse width modulation PWM 114 for its improvement and for optimization and which modification yields predictable results. 
Solanki as modified by McBride and Maniam and Hoover fails to explicitly disclose the processor (VPPM/OOK modulator) being configured to use direct sequence spread spectrum (DSSS) modulation. 
 However, Ravich discloses    
a processor being configured to use direct sequence spread spectrum (DSSS) modulation (Fig 1, paragraph [17] where a processor (modulator 110) is configured to use a PPM/OOK modulation or a direct sequence spread spectrum (DSSS) modulation).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the processor (VPPM/OOK modulator) as described in Solanki as modified by McBride and Maniam and Hoover, with the teachings of the processor (modulator 110) as described in Ravich. The motivation being is that as shown a processor (modulator 110) can be configured to use a PPM/OOK modulation or a direct sequence spread spectrum (DSSS) modulation and one of ordinary skill in the art can implement this concept into the processor (VPPM/OOK modulator) as described in Solanki as modified by McBride and Maniam and Hoover and have the processor (VPPM/OOK modulator) be configured to use a VPPM/OOK modulation or a direct sequence spread spectrum (DSSS) modulation i.e. as an alternative so that the light emitted by the array of LEDs (i.e. between 202a/204 and 202b/204) has a DSSS modulation instead of a VPPM/OOK modulation for the purpose of transmitting data with a spread spectrum and reduce signal interference and which modification is being made because both systems are similar and have overlapping components (e.g. modulators, LEDs…) and which modification is a simple substitution of a known modulator for another that uses DSSS modulation, namely, for the same purpose i.e. to modulate data and for optimization and which modification yields predictable results. 
  
Regarding Claim 12, Claim 12 is similar to claim 4, therefore, claim 12 is rejected for the same reasons as claim 4.

Regarding Claim 15, Claim 15 is similar to claim 7, therefore, claim 15 is rejected for the same reasons as claim 7.

Regarding Claim 16, Claim 16 is similar to claim 8, therefore, claim 16 is rejected for the same reasons as claim 8.

Regarding Claim 19, Claim 19 is similar to claim 4, therefore, claim 19 is rejected for the same reasons as claim 4.


Conclusion
The prior art considered pertinent to the invention and not relied upon is the following:

Roberts (US Pub 20140219663) and more specifically Fig 2.

Linnartz (US Pub 20090196613) and more specifically Fig 6.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636